As filed with the Securities and Exchange Commission on August 28, 2015 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 SPORTSMAN’S WAREHOUSE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 39-1795614 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7035 South High Tech Drive Midvale, Utah 84047(Address, Including Zip Code, of Principal Executive Offices) Sportsman’s Warehouse Holdings, Inc. Employee Stock Purchase Plan (Full title of the plan) John V. Schaefer President and Chief Executive Officer 7035 South High Tech Drive
